DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on September 9, 2022.  They have been fully considered and are persuasive in part.  The amendments are sufficient to overcome the rejections based on 35 U.S.C. 112(b), 102(a)(1), and 103.  The rejections have therefore been withdrawn.  However, the amendments have necessitated new grounds of rejection based on 35 U.S.C. 112(a).  

Claim Objections
Claims 1, 6, and 12 are objected to because of the following informalities:  
Claims 1, 6, and 12 each recite a “thermal design power (TOP)” (e.g., claim 1, line 4).  The Examiner notes that the prior version of the claims recite a “thermal design power (TDP)”.  The current claims show no markings to indicate that “TDP” has been changed to “TOP”.  Given that the acronym is inconsistent with the preceding terminology and the absence of markings to indicate an amendment, the Examiner concludes that “TOP” is the result of a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has amended the independent claims to recite a step comprising:
based on determining the unused power and determining that the estimated current power consumption of the CPU is within a defined range below the default power level, operating the CPU at a high-performance power level configuration, wherein the high- performance power level configuration defines a high power level above the default power level and up to a maximum power level of the CPU.

The claim as amended is not supported by the originally filed specification.  The specification fails to provide adequate teaching of a defined range below the default power level for use in determining a high-performance power level configuration.  Para. 0046 of the specification provides what appears to be the closest description of the claimed subject matter.
[0046]   In an example, the power configuration module 106 may configure the high-performance level based on the real-time power consumption of the CPU 104. For example, if the CPU 102 is determined to be operating substantially below its default power level, the high-performance level of the CPU 102 may be configured to a higher power level such that a substantial portion of the unused power is utilized. However, in cases where the CPU 102 is operating substantially close to the default power level, the high-performance level may be selected such that the change in power level may not be in proportion to unused power. In the latter case, though the high-performance level is greater than the default power level defined in accordance with the TDP of the computing device 100, the difference between the high-performance level and the default power level may not be very significant, for example, the difference may not be as large as in the former case. In an example implementation, the power configuration module 106 may implement a threshold to configure the high-performance level, based on the real-time power consumption of the CPU 104.

There is no teaching of a defined range as recited in the amended claims.  Para. 0046 teaches that the amount of additional power provided to the CPU is in proportion to the magnitude of the difference between the current CPU power consumption and its default power level.  The claims recite a process wherein operating the CPU in a high-performance power configuration is conditioned upon the current power consumption being within the defined range.  There is no teaching in para. 0046, or elsewhere in the specification, to support a conditional entry into a high-performance power configuration based on current CPU power consumption being within a defined range as claimed.
The Examiner additionally notes that the broadest reasonable interpretation (BRI) of the current power consumption being “within a defined range below the default power level” includes any and all power levels below the default power level.  The claim language does not, for example, limit the range to having an upper bound equal to the default power level.  Nor does the specification provide any guidance for limiting the range to specific values.  Consequently, any range of values falls within the BRI, so long as all values of the range are “below the default power level”.  For example, assuming a default power level is 100 W, a defined range as claimed could include 80-99 W, 10-20 W, 0-90 W, 35-50 W, 12.25-78.32 W, etc.  The specification therefore fails to provide adequate teaching to support a defined range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov